           CASE 0:20-cv-02195-NEB-BRT Doc. 44 Filed 12/01/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Council on American-Islamic Relations-                     Civ. No. 20-2195 (NEB/BRT)
 Minnesota and League of Women Voters
 of Minnesota,

                    Plaintiff,
                                                                ORDER
 v.

 Atlas Aegis, LLC, Anthony Caudle, John
 Does #1-10,

                    Defendants.


      Pursuant to the Stipulation to Extend the Time to Respond to Complaint (Doc. No. 42),

entered into by the parties, seeking additional time for Defendants Atlas Aegis, LLC and

Anthony Caudle to answer or otherwise respond to the Plaintiffs’ Complaint,

      IT IS HEREBY ORDERED that the time in which Defendants Atlas Aegis, LLC and

Anthony Caudle shall answer or otherwise respond to Plaintiff’s Complaint is extended to

Tuesday, December 15, 2020.



Date: December 1, 2020                            s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  U.S. Magistrate Judge




29565-0001 – 494267v.1 -
